

REGAL BELOIT CORPORATION -- 2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD


[Name]
[Address]


Dear _____________________:


You have been granted an award of Restricted Stock (an “Award”) under the Regal
Beloit Corporation 2018 Equity Incentive Plan (the “Plan”) with the following
terms and conditions:
                    
Grant Date:


_________________
Shares of Restricted
Stock:




__________________
Vesting Schedule:
One hundred percent (100%) of your shares of Restricted Stock will vest on the
first anniversary of the Grant Date. If your employment or service with the
Company terminates (voluntarily or involuntarily) before your Restricted Stock
is 100% vested, then all nonvested shares of Restricted Stock will be forfeited.
Exceptions to this rule are made for certain types of terminations, including
termination due to death or Disability, in accordance with the terms of the
Plan.


Issuance of Shares:


As soon as reasonably practicable after your shares of Restricted Stock vest,
the Company will issue to you or a designated brokerage firm a number of Shares
equal to the number of shares of Restricted Stock that have vested. In all
events such settlement of any earned Restricted Stock shall occur no later than
one year after the Restricted Stock is earned unless delivery is deferred
pursuant to a nonqualified deferred compensation plan, if allowed by the
Company, in accordance with the requirements of Section 409A of the Code, and
subject to applicable withholding.


Change of Control:


Upon a Change of Control, this Award will be treated as provided in the Plan.


Transferability of
Shares:
By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.


Rights as Shareholder:
You will not be deemed for any purposes to be a shareholder of the Company with
respect to any of the shares of Restricted Stock unless and until Shares are
issued therefor upon vesting. Accordingly, prior to Shares being issued to you
upon vesting, you may not exercise any voting rights and you will not be
entitled to receive any dividends, dividend equivalent payments and other
distributions paid with respect to any such Shares underlying the shares of
Restricted Stock.


Transferability of Award:
Except as otherwise provided in the Plan, you may not assign, alienate, sell or
transfer this Award for any reason, other than under your will or as required by
the laws of descent and distribution. This Award also may not be pledged,
attached, or otherwise encumbered. Any purported assignment, alienation, sale,
transfer, pledge, attachment or encumbrance of this Award in violation of its
terms shall be null and void and unenforceable against the Company or any
Affiliate.


Tax Withholding:
To the extent that the vesting of the Restricted Stock results in income to you
for Federal, state or local income tax purposes, or the Company is otherwise
required to withhold amounts with respect to the Restricted Stock, you shall
deliver to the Company at the time the Company is obligated to withhold amounts,
such amount as the Company requires to meet the statutory withholding obligation
under applicable tax laws or regulations, and if you fail to do so, the Company
has the right and authority to deduct or withhold from payment under this Award
or other compensation payable to you an amount sufficient to satisfy its
withholding obligations. You may satisfy the withholding requirement, in
connection with the vesting of Restricted Stock, in whole or in part, in cash or
by electing to have the Company withhold for its own account that number of
Shares otherwise deliverable to you upon vesting of the Restricted Stock having
an aggregate Fair Market Value sufficient to satisfy the Company’s withholding
obligation; provided that, to the extent required for the Company to avoid an
accounting charge, the amount to be withheld may not exceed the total minimum
federal, state and local tax withholding obligations. Your election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the date on which the applicable withholding obligation arises.


Restrictive Covenants:
By accepting this Award, you agree that this Award shall be subject to
forfeiture, and any gains pursuant to this Award shall be subject to
disgorgement, if (1) while you are employed by or in service with the Company or
any Affiliate, you compete with the Company or an Affiliate, participate in any
enterprise that competes with the Company or an Affiliate or use or disclose,
other than as expressly authorized by the Company, any confidential business
information or trade secrets that you obtain during the course of your
employment or service with the Company or any Affiliate; or (2) after you are no
longer employed by or in service with the Company or any Affiliate, you are
determined by the Administrator in its reasonable discretion (A) to be in breach
of any confidentiality, noncompetition, nonsolicitation or similar agreement
between you, on the one hand, and the Company or any Affiliate, on the other
hand (your “Restrictive Agreement”), or (B) while this Award is in effect, to
have engaged in conduct that would have constituted a breach of your Restrictive
Agreement if such Restrictive Agreement were then in effect.




Miscellaneous:
•
As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award and the Plan shall be
interpreted by the Administrator and that any interpretation by the
Administrator of the terms of this Award or the Plan and any determination made
by the Administrator pursuant to this Award or the Plan shall be final, binding
and conclusive.
•    This Award may be amended only by written consent signed by both you and
the Company, unless the amendment is not to your detriment. Notwithstanding the
foregoing, this Award may be amended or terminated by the Administrator or the
Company without your consent in accordance with the provisions of the Plan.
•    The failure of the Company to enforce any provision of this Award at any
time shall in no way constitute a waiver of such provision or of any other
provision hereof.
•    This Award shall be binding upon and inure to the benefit of you and your
heirs and personal representatives and the Company and its successors and legal
representatives.
Prospectus Delivery/Access:
•    By accepting this Award you acknowledge that a prospectus for the Plan,
along with a copy of the Plan and the Company’s most recent Annual Report to
Shareholders, has been made available to you electronically via the Company’s
designated stock plan administrator’s web portal.
•    A paper copy of the prospectus for the Plan is also available to
participants upon request.

This Award is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Award and definitions of capitalized
terms used and not defined in this Award can be found in the Plan.


UNLESS YOU DECLINE THIS AWARD WITHIN 90 DAYS, YOU AGREE TO BE BOUND BY ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
HAVING READ THIS AWARD AND THE PLAN.


REGAL BELOIT CORPORATION
 
Signed
[Officer Name and Title]




1